The respondent, having as the appellants' attorney instituted an action to enforce a cause of action of appellants against a third party, had a charging lien upon the cause of action for his services rendered in the action. (Judiciary Law, § 475 [Cons. Laws, ch. 30]; Matter of Heinsheimer, 214 N.Y. 361, 365.)
The appellants moved for a substitution of attorneys and asked that the value of respondent's services be determined. Respondent relied on his lien and sought to have the value of his services fixed at $500. An order is before us which fixed respondent's lien at twelve and one-half per cent of any recovery secured or settlement made, but in no case less than $400.
Appellants urge that respondent's lien cannot be fixed on a percentage basis. Respondent is entitled to compensation on the basis of quantum meruit. A percentage allowance does not fall within the description of quantum meruit. The amount of recovery or settlement will depend on factors with some of which respondent has no concern. However, the terms of the retainer contract, now at an end, may be taken into consideration in fixing the value of the lawyer's services. (Matter of Tillman,259 N.Y. 133; Matter of Montgomery, 272 N.Y. 323.) *Page 410 
The orders should be reversed, with costs in all courts, and the matter remitted to the Special Term to fix the amount of the respondent's lien in accordance with this opinion.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Ordered accordingly.